Citation Nr: 0415148	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The decedent had recognized service with the Philippine 
Commonwealth Army and with the Regular Philippine Army from 
December 1941 to December 1942 and from August 1945 to June 
1946.  He was a prisoner of war of the Japanese Army from May 
1942 to December 1942.  He died in December 2001.  The 
appellant is the decedent's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the decedent's death.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the appellant's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of her claim.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause of death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The appellant is seeking service connection for the cause of 
her late husband's death.  In a written statement 
accompanying her August 2003 substantive appeal, the 
appellant indicated that, about five months after his 
separation from service, her husband was examined and treated 
for a heart condition, including chest pain and hypertension, 
at a United States outpatient care clinic, located somewhere 
on T.M. Kalaw Street, in Manila, the Republic of the 
Philippines.  She stated that he was given medication and was 
reimbursed for transportation expenses.  The appellant also 
remembered that the decedent had appeared for a physical 
examination in a VA clinic two or three times during the year 
following his separation from service.

In light of the appellant's new statements regarding 
treatment her husband received just after his separation from 
service, the Board finds that a remand to the RO is necessary 
to attempt to locate any records of this medical treatment 
and, if available, associate them with the decedent's claims 
file.  

In addition, the Board notes that, on the appellant's August 
2003 substantive appeal, a written statement instructed the 
appellant to indicate her hearing choice on a separate 
hearing options sheet.  However, the separate sheet is not 
associated with the claims file, and it is unclear whether 
the appellant desires a personal hearing.  Therefore, the 
Board finds that a remand is also necessary to clarify 
whether the appellant wishes to have a hearing before a 
Veterans Law Judge.

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

2.  In addition, the RO should contact the 
appellant and obtain the names and 
addresses of all additional medical care 
providers who treated the veteran for any 
heart or lung conditions since his 
separation from service in 1946.  
Specifically noted in this regard are 
medical records of treatment reportedly 
received during the year following the 
decedent's separation from service at an 
old outpatient VA medical facility on T.M. 
Kalaw Street in Manila, Republic of the 
Philippines.  After securing the necessary 
release forms, the RO should attempt to 
obtain any such pertinent records, and 
associate any received with the claims 
folder.  The RO should notify the appellant 
if identified records are unavailable.

3.  The RO should contact the appellant and 
request that she clarify whether she wishes 
to have a Board hearing, either at the RO 
or via videoconference, or whether she 
desires no hearing.

4.  Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for the cause of death.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative, if 
she appoints one, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the August 2003 statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


